Torati v Vahabzadeh (2017 NY Slip Op 01159)





Torati v Vahabzadeh


2017 NY Slip Op 01159


Decided on February 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2017

Tom, J.P., Sweeny, Renwick, Moskowitz, Kapnick, JJ.


3091 155252/12

[*1]Hezi Torati, et al., Plaintiffs-Respondents,
vVeeda Vahabzadeh, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Shlomo S. Hagler, J.), entered on or about July 11, 2014,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated December 23, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: FEBRUARY 14, 2017
CLERK